UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6264



ROBERT THOMAS HAMRIC,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-00-899-5-BR(2))


Submitted:   July 26, 2001                 Decided:    July 31, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Thomas Hamric, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Thomas Hamric seeks to appeal the district court’s

order denying relief without prejudice on his action challenging

his conviction and sentence imposed in the United States District

Court for the Eastern District of Virginia. Hamric filed his claim

for relief under 28 U.S.C. § 2241 (1994).     Because he was chal-

lenging his sentence, the district court construed his action as a

28 U.S.C.A. § 2255 (West Supp. 2000) motion and denied relief on

the ground that the court lacked jurisdiction.     Hamric seeks to

challenge the validity of his drug conspiracy conviction under

Apprendi v. New Jersey, 530 U.S. 466 (2000).      Even if Apprendi

claims are cognizable under § 2241, Hamric’s eighty month sentence

for conspiring to distribute and possess with intent to distribute

methamphetamine in violation of 21 U.S.C.A. § 846 (West 1999) does

not violate Apprendi.   See United States v. Angle,      F.3d     ,

No. 96-4662, 2001 WL 732124, at *2 (4th Cir. June 29, 2001) (en

banc) (finding no Apprendi error where sentence for conspiracy to

commit a drug offense involving unspecified drug quantity was under

twenty years).   Accordingly, we affirm the district court’s order

denying relief without prejudice.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED


                                 2